DETAILED ACTION
	This is a final Office Action on the merits for application 16/836,962. Receipt of the amendments and arguments filed on 08/30/2021 is acknowledged.
Claims 1-3 and 5-9 are pending.
Claim 4 is cancelled.
Claims 1-3 and 5-9 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (EP 2824257) in view of Kosuri (U.S. Publication 2015/0308097), as recited in the previous Office Action.
Regarding claim 1, Kaiser discloses a method for manufacturing at least a subsection of a tower section, the method comprising:
mounting two neighboring, one-piece longitudinal flanges (#7 and #8) to a shell of a tower section (#4, see figure 7A), so that the two neighboring, one-piece longitudinal flanges are directly in contact with one another along a contact surface (see figure 7A); and
separating the shell at least along a contacting plane passing through the contact surface (see figure 7C at #20).
However, Kaiser does not specifically disclose after mounting the flanges, a gap adjacent to the shell results between the two neighboring, one-piece longitudinal flanges such that the contacting plane extends through the gap between the flanges. It is highly well known in the art, as evidenced by Kosuri, that recesses #7 can be provided on an outer facing portion of the flange #2 of a tower shell #3 in order to reduce fatigue loads in the area of the holes #6 of the plate, which are used to attach the flange to other flanges of the assembly. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have provided such recesses within the flanges of Kaiser, as taught in Kosuri, in order to reduce fatigue loads provided upon such flanges when they are attached to one another. Such recesses would thus be spaced on each flange of Kaiser in view of Kosuri so as to coincide with one another and thus form a gap between such flanges and adjacent the shell and thus render such an invention obvious as defined.
Regarding claim 2, Kaiser in view of Kosuri render obvious the two neighboring longitudinal flanges are connected to each other by a detachable connection during separation of the shell (Kaiser discloses the flanges can be attached to one another using mechanical fasteners which can be detached when needed).

Claims 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Zhang et al. (WO 2014/086170).
Regarding claim 3, Kaiser discloses a method for manufacturing a tower section, the method comprising:
mounting a first one-piece longitudinal flange of a first subsection of a tower section to a shell of the tower section (see figures 7A and 7B, where a first flange #7 is welded to the shell #14 and thus mounted thereto);
detachably connecting a second one-piece longitudinal flange of a second subsection of the tower section to the first one-piece longitudinal flange of the first subsection so that the two neighboring, one-piece longitudinal flanges are directly in contact with one another along a contact surface (see figures 7A and 7B, where the second flange #8 is mechanically attached to the first flange #7 using screws/bolts so as to be removably detached from one another);
mounting the second one-piece longitudinal flange of the second subsection of the tower section to the shell of the tower section (see figure 7B, where the second flange #8 is welded to the tower shell #14); and
separating the shell at least along the two neighboring, one-piece longitudinal flanges (see figures 7c and 7d), wherein at least after the separation a gap exists at the two neighboring, one-piece longitudinal flanges between the ends of the two neighboring, one-piece longitudinal flanges facing the shell (see figure 7f, where a gap extends between the ends of the flanges #7 and #8, which can be considered to include their respective weld portions #18, after the separation is completed to separate the shell subsections from one another).
Paragraph 33 of the English translation of Kaiser discloses that the flanges can be detachably connected to one another first and then welded to the shell or the flanges prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have conducted the method steps of claim 3 in the order as defined using the structure of Kaiser since such order of method steps does not change the final structure produced by the method and thus does not provide any new or unexpected result when conducted and Kaiser teaches that different step orders can be used to obtain the same final structure. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Furthermore, Kaiser does not disclose the gap exists between the two neighboring flanges after mounting the second flange but before separating at the ends of the flanges. It is highly well known in the art, as evidenced by Zhang et al., that the flanges #3 of separate shell arcs #2 can comprise of gaps formed by rounded chamfers #7, one between each outer edge of the contact surface between each flange when such flanges are attached to one another with a removable fastener. Therefore, it would 
Regarding claim 5, Kaiser in view of Zhang et al. render obvious detaching the detachable connection between the two neighboring, one-piece longitudinal flanges for transporting to a destination of the tower (see figure 7d of Kaiser, where the flanges are detached from one another for transport).
Regarding claim 6, Kaiser in view of Zhang et al. render obvious before mounting to the shell the one-piece longitudinal flange of the first subsection comprises a part of a surface contour extending from a contact surface of the longitudinal flange of the first subsection which is provided for a connection to the longitudinal flange of the second subsection to a connecting surface connected to the shell of the tower section, wherein the part of the surface contour comprises a distance to a contacting plane passing through the contact surface (Kaiser discloses the flanges can comprise of beveled ends that extend away from the contact surface between the adjacent flanges in order to receive the weld to mount the flange to the shell, where such a beveled surface contour extends a distance from the contacting plane between the two flanges as depicted in figure 7a).
Regarding claim 7, Kaiser in view of Zhang et al. render obvious during mounting to the shell the one-piece longitudinal flange of the first subsection is mounted to the shell by a welding seam at a side facing away from the second longitudinal flange and at a side facing the second longitudinal flange (See figure 7e of Kaiser, where the first 
Regarding claim 8, Kaiser in view of Zhang et al. render obvious during mounting to the shell the one-piece longitudinal flange of the second subsection is mounted to the shell by a welding seam at a side facing away from the first longitudinal flange (See figure 7e of Kaiser, where the welding seam #18 is provided on the second flange #8 facing away from the first flange #7. Alternatively, Kaiser discloses when such flanges are to be welded individually to the shell, such welding can include beveled areas between surfaces #12 and #14, where one weld of the second flange #8 would face away from the first flange #7, as depicted in figure 6c of Kaiser, where it would have been obvious to a person of ordinary skill in the art to have used such a welding method within the embodiment of 7a of Kaiser in order to allow for individual attachment of the flanges to the shell, as contemplated and explicitly disclosed within paragraph 33 of the English translation of Kaiser and which welding method would have yielded the same, predictable result of attaching the flange to the shell where needed.).
Regarding claim 9, Kaiser in view of Zhang et al. render obvious after separating the shell and after detaching the detachable connection, the one-piece longitudinal flange of the second subsection is additionally mounted to the shell by a welding seam at a side facing the first longitudinal flange (The embodiment of figures 6a-6e of Kaiser discloses that the second flange can be welded to the shell #14 with a weld #18 that faces away from the first flange #7 and then after separation of the shell, the second flange #8 can be welded on a side facing the first flange, where it would have been obvious to a person of ordinary skill in the art to have used such a welding method within the embodiment of 7a of Kaiser in order to allow for individual attachment of the flanges to the shell, as contemplated and explicitly disclosed within paragraph 33 of the English translation of Kaiser and which welding method would have yielded the same, predictable result of attaching the flange to the shell where needed.).

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that one of ordinary skill in the art “would not have been motivated to modify Kaiser with Kosuri because the cited references have different structures and address dissimilar problems,” the features of Kosuri would have similarly improved the flanges of Kaiser and thus would have motivated one to make such a modification as provided in the previous Office Action. Applicant argues that the separation of flanges in Kosuri is done during operation of the wind turbine where Kaiser and the presently claimed invention is directed towards a method of 
Further regarding Applicant’s arguments that Kosuri teaches away from the claimed invention, teaching away actually requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits, or otherwise discourages the solution claimed). Again, Applicant argues that the gaps of Kosuri are used for deforming the flanges during operation when the presently claimed gaps are used for the manufacturing process; however, such limitations are not present within the claimed invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the gaps of the prior art invention of Kaiser in view of Kosuri would be present during the manufacturing steps as presently defined 
Regarding Applicant’s arguments that Kaiser is related to a shell of a tower section when Kosuri discloses the flanges are for the support structure of a nacelle of a tower, though the preferred embodiment of Kosuri discloses use of the gaps in the flanges within such a support structure of a tower structure, the gaps within the flanges of Kosuri would have similarly allowed for a better transfer of forces through the flanges of Kaiser where they are placed. One of ordinary skill in the art would have a reasonable expectation of success when such recesses/gaps of Kosuri are provided within the flanges of Kaiser, where multiple references, such as Numajiri (U.S. Publication 2010/0058673) and Wobben (U.S. Publication 2004/0112002), disclose that such recesses and gaps are known to function properly on the flanges of the tower sections and thus properly displace forces better through the flanges when such recesses and gaps are present. The modification is thus considered proper.
Regarding Applicant’s arguments that Kosuri discloses latitudinal flanges and not longitudinal flanges, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding Applicant’s arguments that “adjacent” requires a more narrow reading so as to define the gap as being “next to or at least near the shell,” even using Applicant’s definition of “near” for the term “adjacent,” the recesses and gaps of Kaiser in view of Kosuri can be considered “near” the end of the flange which is attached to the shell since it is within a short distance of such a connection location. Applicant does not provide any specific definition for the term “adjacent” within the present specification nor does Applicant use the term “adjacent” in relation to the gap and ends of the flanges within the present specification. The present specification and accompanying drawings specifically state that “a gap results between the end of the longitudinal flange and the longitudinal flange of a further subsection when the subsections are connected to each other.” See page 4, lines 6-8 of the present specification. Since Applicant does not specifically define such a gap at the end of such flanges within the claim limitations but instead uses the term “adjacent,” it is understood Applicant is attempting to cover a broader scope with such limitations than that as disclosed within the specification. Without a specific definition for “adjacent,” the broadest reasonable interpretation of “adjacent” can be used. The Board in Ex parte Appeldorn & Gilkeson held that adjacent can be interpreted broader than side by side. 159 U.S.P.Q. 791 (Pat.& Tr. Office Bd.App.). Since absolute contact is not required to be considered “adjacent” and since the recesses/gaps of the prior art are in close proximity to the shell which the flanges are attached to, the rejections are thus considered proper and are upheld.
Regarding Applicant’s arguments that the prior art of record do not disclose the limitations of claims 3-9 as explained in the previous Office Action, Applicant’s amendments to claim 3 narrowed the claim limitations and required the use of a 
Regarding Applicant’s arguments that the Applicant’s recited order and method allows for “the two longitudinal flanges [to] be attached to the shell better and flusher compared to when the longitudinal flanges are already connected to each other before mounting,” though one may find benefits from using one assembly method over the other, the disclosure of Kaiser teaches that both of such ways of assembling is known and used in the art. Kaiser teaches in paragraph 33 that the flanges can be connected to one another and then welded or can be arranged individually on the assembly. In either assembly method, the final structure to be formed by the method is not unexpected nor comprises unexpected results as Kaiser teaches that any of such assembly steps can be used in order to obtain the same final structure. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635